Exhibit 99.1 Management’s Discussion and Analysis This Management’s Discussion and Analysis (“MD&A”) for Compton Petroleum Corporation (“Compton” or the “Corporation”) should be read with the unaudited interim consolidated financial statements and related notes for the three months ended March 31, 2011, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2010.Readers should also read the “Forward-Looking Statements” legal advisory contained at the end of this document.Non-GAAP Financial Measures and disclosure regarding use of BOE Equivalents is contained in the “Advisories” section located at the end of this document. The interim consolidated financial statements and comparative information has been prepared in accordance with International Financial Reporting Standard 1, “First-time Adoption of International Financial Reporting Standards”, and with International Accounting Standard 34, “Interim Financial Reporting”, as issued by the International Accounting Standards Board.Previously, the Corporation prepared its interim and annual consolidated financial statements in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”). Further information regarding Compton, including the Annual Information Form for the year ended December 31, 2010 can be accessed under the Corporation’s public filings found on SEDAR at www.sedar.com, EDGAR at www.sec.gov, and on the Corporation’s website at www.comptonpetroleum.com. Amounts presented in this MD&A are stated in thousands (000’s) of dollars except per share and boe amounts, unless otherwise stated.This document is dated as at June 3, 2011. I.Compton’s Business Compton Petroleum Corporation is a public Corporation actively engaged in the exploration, development and production of natural gas, natural gas liquids, and crude oil in western Canada.The Corporation’s strategy is focused on creating value for shareholders by providing appropriate investment returns through the effective development and optimization of assets. The majority of the Corporation’s operations are located in the deep basin fairway of the Western Canada Sedimentary Basin in the province of Alberta.In this large geographical region, Compton pursues four deep basin natural gas plays:the Rock Creek sands at Niton in central Alberta and in southern Alberta the Basal Quartz sands at High River, the shallower Southern Plains Belly River sands, and an exploratory play in the Foothills.Being in the Deep Basin, all areas have multi-zone potential, providing future development and exploration opportunity. Compton is also focused on developing its emerging oil potential in the Southern Plains area and in the Montana lands. Natural gas represents approximately 83% of production and 85% of proved reserves. II.Results from Corporate Strategy Management’s strategy is to focus on value creation through improvements in capital efficiency and operating expenses.This approach has increased Compton’s efficiencies and served to partially offset the impact of lower natural gas prices on cash flows generated by operating activities over the past two years.Results for first quarter of 2011 include: • Generated average daily production of 14,507 boe/d, which was relatively flat compared to 2010 exit volumes, notwithstanding reduced drilling; • Reduced cost structure by a combined $7.8 million from the first quarter of 2010: • Operating costs decreased by $2.2 million, a 16% decline as a result of reduced production levels and the Corporation’s continued focus on efficiency; • Administrative costs decreased by 13% or $0.8 million due to restructuring completed at the end of 2010; and • Interest and finance charges decreased by 34% or $4.8 million as a result of lower debt levels in 2011 compared to 2010. • Drilled and participated in three wells, focusing on higher economic returns from high return, liquids rich natural gas in Niton; • Successfully completed and tied in two Rock Creek wells at Niton that resulted in combined initial production rates of approximately 4.1 MMcf/d and 285 bbl/d of liquids; and • Completed the sale of developed and undeveloped properties for gross proceeds of $26.2 million. Throughout 2010, Compton strengthened its balance sheet and improved the Corporation’s capital structure, reducing overall financial risk.In the first quarter of 2011, Management continued to evaluate opportunities for additional debt reduction and to make further, incremental improvements to the cost structure. Management’s Discussion and Analysis - 1 - Compton Petroleum – Q1 2011 III.Results of Operations Three months ended March 31, ($000’s, except per share amounts) Average production (boe/d) Capital expenditures(2) $ $ Cash flow(1)(2) $ $ Per share:basic $ $ diluted $ $ Operating earnings(1)(2) $ $ Net earnings $ $ Per share:basic $ $ diluted $ $ Revenue $ $ Field netback (per boe)(1)(2) $ $ Cash flow, operating earnings and field netback are non-GAAP measures that are defined in this document Prior periods have been revised to conform to current period presentation CASH FLOW Cash flow is considered a non-GAAP measure; it is commonly used in the oil and gas industry and by Compton to assist Management and investors in measuring the Corporation’s ability to finance capital programs and repay its debt.Cash flow should not be considered an alternative to, or more meaningful than, cash provided by operating, investing and financing activities or net earnings as determined in accordance with GAAP, as an indicator of the Corporation’s performance or liquidity.The following schedule sets out the reconciliation of cash flow from operations to cash flow. Management’s Discussion and Analysis -2 - Compton Petroleum – Q1 2011 Three months ended March 31, Cash flow from operating activities $ ) $ Less: change in non-cash working capital ) ) Cash flow(1) $ $ Cash flow is a non-GAAP measure that is defined in this document Cash flow for the first quarter of 2011 decreased by approximately $13.3 million or 64% compared to 2010 as a result of: • a 26% decline in natural gas production volumes to 72 mmcf/d from 97 mmcf/d in 2010, resulting from the impact of asset sales completed in 2010, normal production declines, and the reduced level of capital expenditures; • a 24% decline in liquids production volumes to 2,455 bbls/d from 3,237 bbls/d in 2010, resulting from the impact of property sales completed in 2010, normal production declines, and the reduced level of capital expenditures; and • lower average realized natural gas prices, excluding financial hedges, which decreased 29% to $4.01 per mcf in 2011 compared to $5.67 per mcf in 2010. These factors were partially offset by: • higher average realized liquids prices, which increased 2% to $69.11 per bbl compared to $67.59 per bbl in 2010; • realized risk management gains of $3.4 million compared to $nil in 2010; • a $4.8 million decrease in interest and finance charges resulting from reduced debt levels in 2011 compared to 2010; • lower operating costs of $2.2 million resulting from reduced production levels, and the continued focus on efficiency; and • lower administrative costs of $0.8 million resulting from the restructuring completed at the end of 2010. NET EARNINGS Net earnings for the first three months of 2011 was $2.5 million, a decrease of $22.7 million when compared to the $25.2 million net earnings in the same period for 2010.In addition to the factors that impacted cash flow, first quarter 2011 net earnings were affected by: • unrealized risk management losses of $6.3 million compared to a gain of $15.0 million in 2010; and • increased exploration and evaluation costs of $4.4 million compared to $0.1 million in 2010, relating to the expiry of undeveloped land rights. These factors were partially offset by: • lower depletion expense of $14.9 million compared to $22.5 million in 2010, following asset impairments recognized throughout 2010; • higher unrealized foreign exchange and other gains of $21.8 million compared to $16.1 million in 2010; including a $14.7 million gain on the disposition of undeveloped lands in the Niton area; and • a $1.3 million lower share based payment expense following the restructuring of staff completed early in 2011. Management’s Discussion and Analysis -3 - Compton Petroleum – Q1 2011 OPERATING EARNINGS Operating earnings is an after tax non-GAAP measure used by the Corporation to facilitate comparability of earnings between periods.Operating earnings is derived by adjusting net earnings for certain items that are largely non-operational in nature, or one-time non-recurring items.Operating earnings should not be considered more meaningful than or an alternative to net earnings as determined in accordance with IFRS.The following provides the calculation of operating earnings. Three months ended March 31, Net earnings, as reported $ $ Non-operational items Unrealized foreign exchange and other (gains) losses ) ) Unrealized mark-to-market hedging (gains) losses ) Other expenses - 23 Tax effect ) Operating earnings(1) $ $ Per share- basic $ $ -diluted $ $ Prior periods have been revised to conform to current period presentation CAPITAL EXPENDITURES Three months ended March 31, Exploration and evaluation Land $ $ Drilling and completions Development & production Drilling and completions Alberta Drilling Credits - ) Production facilities and equipment Corporate and other 31 38 Total capital investment Divestitures Property ) ) Production facilities and equipment ) - Overriding Royalty - ) Land ) - Acquisitions (divestitures), net ) ) Total capital expenditures $ ) $ The current level of natural gas prices has limited internally generated cash flow available to invest in drilling activities.As a result, capital spending, before acquisitions, divestments and corporate expenses decreased by 36% in the first quarter of 2011 compared to 2010. In order to maximize return on capital in 2011, Management has focused its expenditures towards higher return, liquids rich natural gas in Niton and emerging oil properties.Compton drilled or participated in a total of three wells (two operated wells and one non-operated wells), or 2.4 net wells, during 2011 as compared to a total of 13 wells (three operated wells and 10 non-operated wells), or 5.3 net wells, drilled during 2010. Capital expenditures in 2010 were partially offset by the implementation of the Alberta drilling credit program.The cap in place on available Alberta drilling credits did not permit recognition of any credits in 2011. Management’s Discussion and Analysis -4 - Compton Petroleum – Q1 2011 Looking forward, Management plans to execute a capital program that is funded through available cash flows and funds from other sources.The majority of 2011 capital expenditures are scheduled in the second half of the year, but the program remains flexible should commodity price levels increase and additional funds become available. FREE CASH FLOW Free cash flow is a non-GAAP measure that Compton defines as cash flow in excess of capital investment, excluding net acquisitions and divestitures, and is used by Management to determine the funds available for other investing activities and/or other financing activities.Compton’s first quarter 2011 free cash flow of $0.9 million is lower as compared to the first quarter of 2010 due to the significant decline in commodity prices, and Management’s focused approach to capital investment. Three months ended March 31, Cash flow $ $ Less:capital investment Free cash flow $ $ PRODUCTION VOLUMES AND REVENUES Three months ended March 31, Average production Natural gas (mmcf/d) 72 97 Liquids (bbls/d) Total (boe/d) Benchmark prices AECO ($/GJ) Monthly index $ $ Daily index $ $ WTI (US$/bbl) $ $ Edmonton sweet light ($/bbl) $ $ Realized prices Natural gas ($/mcf) $ $ Liquids ($/bbl) $ $ Total ($/boe) $ $ Sales Revenue(1)(2) Natural gas $ $ Liquids Total $ $ Gross sales revenues are before crown and freehold royalties Prior periods have been revised to conform to current period presentation Production volumes for the first three months of 2011 were 25% lower than in 2010 primarily due to natural declines, the reduced asset base following property dispositions throughout 2010, and limited new production additions in 2011. Revenue decreased by 40% for the first quarter of 2011 compared to 2010 due to lower realized natural gas prices, and reduced sales volumes.Realized prices and revenues are before any hedging gains or losses.The impact from hedging on realized natural gas prices in the first quarter of 2011 was a favorable $0.44 per mcf, compared to a $nil impact per mcf in 2010. Management’s Discussion and Analysis -5 - Compton Petroleum – Q1 2011 FIELD NETBACK AND FUNDS FLOW NETBACK Field netback and funds flow netback are non-GAAP measures used by the Corporation to analyze operating performance.Field netback equals the total petroleum and natural gas sales, including realized gains and losses on commodity hedge contracts, less royalties and operating and transportation expenses, calculated on a $/boe basis.Funds flow netback equals field netback less administrative and interest costs.Field netback and funds flow netback should not be considered more meaningful than or an alternative to net earnings as determined in accordance with GAAP.The following provides the calculation of field netback and funds flow netback. Three months ended March 31, ($/boe) Realized price(1) $ $ Processing revenue Realized commodity hedge gain (loss) - Royalties ) ) Operating expenses ) ) Transportation ) ) Field netback $ $ Administrative $ ) $ ) Interest ) ) Funds flow netback $ $ (1)Prior periods have been revised to conform to current period presentation ROYALTIES Three months ended March 31, Crown royalties $ $ Freehold royalties Royalties included in revenue Overriding royalty(2) Other royalties Freehold mineral taxes Other royalty obligations expense Total royalties $ $ Percentage of sales revenue % % (1)Gas cost allowance received on crown volumes are presented as a reduction of Operating Expenses. (2)The overriding royalty obligation represents a 5% commitment of the Corporation’s future gross production revenue, less certain transportation costs and marketing fees, on the existing land base at September 26, 2009. Total royalties decreased by 33% for the first three months of 2011 compared to 2010, largely due to lower natural gas prices and the reduction in produced volumes.A higher proportion of fixed rate freehold royalties resulted in a 2.8% increase in royalties as a percentage of sales revenue. In March 2010, the Alberta government announced changes to its royalty framework following a competitive review process.These changes result in a reduction of future royalty rates effective January 2011.The rate reductions are focused on lowering the progressive royalty rates applicable in a commodity price environment higher than that being experienced by the Corporation under current economic conditions.As a result, this change is not anticipated to have a near term impact on the Corporation given the Corporation’s current production profile and Management’s outlook for gas prices remaining in the low end of the gas price cycle range. Management’s Discussion and Analysis -6 - Compton Petroleum – Q1 2011 OPERATING EXPENSES Three months ended March 31, Operating expenses $ $ Operating expenses ($/boe) $ $ Operating expenses decreased by 16% in the first quarter of 2011, while per boe costs increased by 12% from 2010.The decrease on a total dollar basis was a result of continued cost control initiatives identified and implemented by the Corporation. The increase in per boe costs reflects the fixed cost component of certain operating costs, spread over the reduced production quarter over quarter. TRANSPORTATION Three months ended March 31, Transportation costs $ $ Transportation costs ($/boe) $ $ Pipeline tariffs and trucking rates for liquids are primarily dependent upon production location and distance from the sales point.Regulated pipelines transport natural gas within Alberta at tolls approved by the government.Compton incurs charges for the transportation of its production from the wellhead to the point of sale. Transportation expenses decreased by 12% in the first quarter of 2011 when compared to 2010, while per boe amounts increased by 17%. The decrease in transportation costs is attributable to reduced production in 2011, partially offset by an increase in pipeline tariffs of approximately 25%.Increased per boe costs are a result of lower production volumes. ADMINISTRATIVE EXPENSES Three months ended March 31, Gross administrative expenses $ $ Capitalized administrative expenses ) ) Operator recoveries ) ) Administrative expenses $ $ Administrative expenses ($/boe) $ $ Administrative expenses per boe increased 16% in the first quarter of 2011 compared to 2010, despite total administrative cost reductions of 25% on gross expenditures, and 14% net of capitalized costs and operator recoveries.The decrease in total dollars was a result of continued cost control initiatives as well as reduced staff levels following the 2010 restructuring.Increased per boe costs are a result of certain fixed administrative costs, and a decline in production volumes. STOCK-BASED COMPENSATION Three months ended March 31, Stock option plan $ ) $ Employee share purchase plan Stock-based compensation $ ) $ Following the restructuring of staff completed in 2010, a recovery of previously expensed share based compensation was recorded in the first quarter of 2011.In addition, the estimated forfeiture rate of outstanding options has increased, based on historical data, which should reduce the recognition of share based compensation expense in future periods. Management’s Discussion and Analysis -7 - Compton Petroleum – Q1 2011 The Corporation has instituted various compensation arrangements, the value of which is determined in relation to the market value of Compton’s capital stock.These arrangements are designed to attract, motivate and retain individuals, and to align their success with that of shareholders.Details relating to share based compensation arrangements are presented in Note 12 to the unaudited consolidated interim financial statements. IMPAIRMENTS Management has assessed both internal and external economic factors to determine if any indicators of asset impairment exist at the quarter end.When indicators exist, an impairment test is completed, at the cash generating unit (“CGU”) level, to determine if any asset impairment exists.Each identified CGU has largely independent cash flows and is geographically integrated. There were no impairments of the Corporation’s assets based on Management assessment of economic and internal indicators for the first quarter of 2011, or the comparative period for 2010. EXPLORATION AND EVALUATION Three months ended March 31, Exploration and evaluation $ $ Total costs ($/boe) $ $ Exploration and evaluation expense relate entirely to the expiry of mineral land rights in 2010 and 2011.The expiries relate to capitalized costs of undeveloped lands for which no drilling was ever completed by the Corporation. INTEREST AND FINANCE CHARGES Three months ended March 31, Interest on bank debt, net $ $ Interest on senior notes Interest on finance leases 27 Interest expense Finance charges and amortization of transaction cost Total interest and finance charges $ $ Total interest and finance charges ($/boe) $ $ Interest expense for the first quarter of 2011 decreased by 28% compared to the same period in 2010.Although interest rates have increased, part of the overall decrease was a result of reduced borrowings on the revolving credit facility.Interest paid on the Senior Term Notes was reduced in part through the October 2010 restructuring and reduction of the amount outstanding.In addition, the strengthening of the Canadian dollar in relation to the US dollar has reduced the Canadian dollar equivalent amount paid.The expiry of certain finance leases in 2010 also reduced the interest component of lease obligations recognized. Finance charges and amortization of transaction costs for the first quarter of 2011 decreased by $1.7 million or 51% compared to the same period in 2010, as a result of lower fees for unutilized credit. Interest and finance charges decreased on a per boe basis due to lower overall borrowing costs, despite reduced production volumes. Management’s Discussion and Analysis -8 - Compton Petroleum – Q1 2011 Effective interest rates on a weighted average debt basis are presented below. Three months ended March 31, Credit Facility $ $ Effective interest rate % % 2013 Senior term notes (US$) $
